Citation Nr: 0016725	
Decision Date: 06/23/00    Archive Date: 06/28/00

DOCKET NO.  99-18 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for the residuals of a 
right knee meniscectomy, with X-ray evidence of degenerative 
joint disease, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel



INTRODUCTION

The veteran served on active duty from November 1943 to 
October 1945.  

This matter came before the Board of Veterans' Appeals 
(Board) from a July 1999 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York that denied the veteran an increased evaluation for his 
service-connected residuals of a right knee meniscectomy, 
with X-ray evidence of degenerative joint disease.  A notice 
of disagreement was received in July 1999.  A statement of 
the case was issued in August 1999.  A substantive appeal was 
received from the veteran in September 1999. 


REMAND

In his September 1999 substantive appeal (VA Form 9), the 
veteran requested a hearing at the RO before a member of the 
Board (i.e. a Travel Board hearing).  However, in a VA Form 
646 received in October 1999, the veteran's representative 
indicated that the veteran instead wanted a hearing before 
the Board in Washington, D.C. (and specifically indicated 
that he wanted such a hearing as opposed to a Travel Board 
hearing).   

Thereafter, in a statement received at the Board in June 
2000, the veteran indicated that he wanted a "regular 
hearing" at the RO and no longer wished to appear before the 
Board.  The Board construes this to be a withdrawal of the 
veteran's prior request for a Board hearing, and a request 
for a hearing before a hearing officer at the RO.  Hence, 
such a hearing must be scheduled.

The Board also notes that the veteran's service-connected 
disability, as currently characterized, includes both 
residuals of a meniscectomy of the right knee and 
degenerative joint disease; he currently has a single 20 
percent evaluation or that disability.  In a precedent 
opinion, the General Counsel of VA held that a veteran who 
has arthritis and instability in his knees may receive 
separate ratings under Codes 5003 and 5257.  See VAOPGCPREC 
23-97 (July 1, 1997, revised July 24, 1997).  Moreover, the 
VA General Counsel has since held that separate ratings are 
only warranted in these types of cases when the veteran has 
limitation of motion in his knees to at least meet the 
criteria for a zero-percent rating under Codes 5260 or 5261, 
or (consistent with DeLuca v. Brown, 8 Vet. App. at 204-7 and 
38 C.F.R. §§  4.45 and 4.59) where there is probative 
evidence showing the veteran experiences painful motion 
attributable to his arthritis.  See VAOPGCPREC 9-98 (Aug. 14, 
1998).  Hence, in adjudicating the veteran's claim, the RO 
should consider whether the veteran is entitled to separate 
ratings for right knee disability, consistent with the 
provisions of the General Counsel opinions cited to above. 

Prior to such adjudication, however, the RO should again 
request that the VA Medical Center (VAMC) in Buffalo, New 
York, provide any pertinent medical records pertaining to the 
veteran.  The Board acknowledges that a 1994 request for such 
records yielded essentially negative results.  Since, then, 
however, the veteran reported during the course of a VA 
medical examination that he had been treated at the Buffalo 
VAMC with analgesics, nonsteroidal antiinflammatory 
medications, and physiotherapy.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file or not.  See Dunne v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Hence, the RO should obtaining any and all outstanding 
pertinent treatment records.

Accordingly, this case is hereby REMANDED for the following 
action:

1.  The RO should schedule the veteran 
for a hearing before a hearing officer at 
the RO at the earliest available 
opportunity, with appropriate notice to 
him and his representative.  

2.  The RO should obtain and associate 
with the record all pertinent medical 
records pertaining to the veteran from 
the Buffalo VAMC, as well as from any 
other source or facility identified by 
the veteran.  If the requested records 
are not available, or the search for such 
records otherwise yields negative 
results, that fact should be clearly 
noted in the claims file.  

3.  After completion of the foregoing 
(and any other development deemed 
warranted by the record), the RO should 
again adjudicate the claim.  Such 
adjudication should include specific 
consideration of whether separate ratings 
are warranted for arthritis and 
disability, pursuant to VAOGCPREC 
opinions 23-97 and 9-98, cited to above.  
The RO should provide clear reasons and 
bases for its determinations. 

4.  Unless the benefits sought are 
granted to the veteran's satisfaction, he 
and his representative must be provided 
with a supplemental statement of the case 
and be given the appropriate time period 
to respond before this case is returned 
to the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




